     Case 3:15-cr-00019-TKW-EMT Document 192 Filed 08/24/20 Page 1 of 1




               UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

UNITED STATES OF AMERICA

v.                                           Case Nos.: 3:15cr19-TKW-EMT
                                                        3:18cv1108-TKW-EMT
EDDIE CASANOVA
__________________________________/

                                    ORDER

      This case is before the Court based on the magistrate judge’s Report and

Recommendation (Doc. 191). No objections were filed. Having reviewed the

Report and Recommendation and the case file, I agree with the disposition

recommended by the magistrate judge. Accordingly, it is

      ORDERED that:

      1.     The Report and Recommendation is adopted and incorporated by

reference in this Order.

      2.     Defendant’s Motion to Vacate, Set Aside, or Correct Sentence (Doc.

174) is DENIED.

      3.     A certificate of appealability is DENIED.

      DONE AND ORDERED this 24th day of August, 2020.

                                T. Kent Wetherell, II
                               T. KENT WETHERELL, II
                               UNITED STATES DISTRICT JUDGE
